Citation Nr: 1733847	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for peripheral neuropathy of the right lower extremity with femoral nerve involvement.

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for peripheral neuropathy of the left lower extremity with femoral nerve involvement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, granted service connection for right and left lower extremity peripheral neuropathy and assigned an initial disability rating of 10 percent.  This matter also comes on appeal from a March 2010 rating decision denying service connection for a left shoulder disorder, and an April 2016 rating decision granting separate compensable disability ratings of 10 percent each for right and left lower extremity peripheral neuropathy with femoral nerve involvement.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

In a November 2016 letter, prior to the promulgation of a Board decision in the present appeal, the Veteran withdrew the issues on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a left shoulder disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 10 percent for right lower extremity femoral nerve involvement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 10 percent for left lower extremity femoral nerve involvement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2016 rating decision, the RO granted a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  The issues on appeal were subsequently certified to the Board in October 2016, and the Veteran was informed of this fact in an October 2016 letter.

VA received a letter from the Veteran in November 2016.  Per the letter, the Veteran noted that, because he now had a combined total disability rating of 90 percent and had been granted a TDIU, there was no reason to pursue the remaining issues on appeal.  At the conclusion of the letter, the Veteran specifically stated that he no longer wished to pursue the issues on appeal of service connection for a left shoulder disorder and higher initial ratings for the lower extremity peripheral 

neuropathy.  In other words, the Veteran conveyed being satisfied with the current VA benefits received and asked that all of the issues remaining before the Board be withdrawn.  


ORDER

Service connection for a left shoulder disorder is dismissed.

A higher initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

A higher initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

A higher initial disability rating in excess of 10 percent for right lower extremity femoral nerve involvement is dismissed.

A higher initial disability rating in excess of 10 percent for left lower extremity femoral nerve involvement is dismissed.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


